In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00364-CV

 _____________________


IN RE LIND & ASSOCIATES, INC. D/B/A

T&N LABORATORIES & ENGINEERS





Original Proceeding



MEMORANDUM OPINION

	On August 7, 2009, Lind & Associates, Inc. d/b/a T&N Laboratories & Engineers
("T&N") filed a petition for writ of mandamus.  We requested a response from the real
parties in interest and stayed further proceedings in the trial court.  On September 8, 2009,
T&N filed a motion to dismiss its petition for writ of mandamus and for relief from the stay. 
In its motion to dismiss, T&N states that its petition for writ of mandamus is moot because
the trial court granted all of the relief T&N requested.  This original proceeding is moot.
	Accordingly, we vacate our stay order entered August 25, 2009, and we dismiss this
original proceeding without regard to the merits of the issues raised in the petition for writ
of mandamus.
	PETITION DISMISSED.
								PER CURIAM
Opinion Submitted August 31, 2009
Delivered on September 17, 2009

Before McKeithen, C.J., Gaultney and Kreger, JJ.